Citation Nr: 0030362	
Decision Date: 11/21/00    Archive Date: 12/01/00

DOCKET NO.  99-01 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an increased (compensable) rating for 
auriculoventricular block


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Counsel

INTRODUCTION

The veteran had active service from April 1943 to October 
1945.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas. 


FINDING OF FACT

The veteran's service-connected auriculoventricular block is 
asymptomatic and not productive of any functional impairment.  


CONCLUSION OF LAW

The criteria for a compensable evaluation for 
auriculoventricular block have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 4.104, 
Diagnostic Codes 7005, 7015 (2000 & 1996).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks a higher evaluation for auriculoventricular 
block.  As an initial matter, the Board finds that all the 
facts relevant to this claim have been properly and 
sufficiently developed.  During the pendency of the veteran's 
appeal, the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (the Act) became law.  
This liberalizing legislation is applicable to the veteran's 
claims.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  

The Act, essentially, eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that the VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim, but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  All indicated examinations have 
been conducted and all pertinent records or the information 
contained therein have been obtained.  The veteran has not 
indicated that additional records pertinent to his claim 
exist which should be obtained in order to fairly decide his 
claim, and, there is no reasonable possibility that 
additional development in this case would be beneficial enure 
to the veteran.  

The Board observes that the RO has not had an opportunity to 
consider the effect of the Act upon this claim.  The Act, 
furthermore, contains certain notification provisions which 
apply in the event that there exists evidence which has not 
been obtained.  However, inasmuch as all pertinent documents 
have been obtained and other necessary development has been 
completed, the Board's decision to address this case on its 
merits can result in no prejudice to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

Disability evaluations are based on a comparison of clinical 
findings with relevant schedular criteria.  38 U.S.C.A. 
§ 1155.  Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Service connection was granted for auriculoventricular block 
in September 1947, after a VA examination revealed a 
diagnosis of AV block, as shown on an EKG 
(electrocardiogram), caused undetermined.  The veteran's 
disability was evaluated at that time as 10 percent 
disabling.  The evaluation of the veteran's disability was 
subsequently reduced, in October 1951, to a noncompensable 
evaluation.  The evaluation of the veteran's disability has 
since remained noncompensable.  

Auriculoventricular block is evaluated as noncompensable 
under diagnostic code 7015, pertaining to atrioventricular 
block.  In the course of this appeal, substantive changes 
were made to the schedular criteria for cardiovascular 
disorders.  See 61 Fed. Reg. 65207-65224 (1997).  Where the 
law or regulations governing a claim change while the claim 
is pending, the version most favorable to the veteran 
applies, absent congressional intent to the contrary.  
Karnas, 1 Vet. App. at 312-13.

Under criteria in effect prior to the regulatory changes in 
question, auriculoventricular block warrants a noncompensable 
evaluation if it is asymptomatic, without syncope or need for 
medical control for more than one year.  A 10 percent 
evaluation contemplates an incomplete block, without syncope, 
but which is occasionally symptomatic.  38 C.F.R. § 4.104, 
Diagnostic Code 7015 (1996).   

Under the current criteria, a compensable evaluation 
contemplates symptomatology that includes the results of an 
exercise test and a determination of METs (metabolic 
equivalents) that results in symptoms.  A compensable 
evaluation for anterioventricular (AV) block thus 
contemplates a workload of greater than 7 METs but not 
greater than 10 METs resulting in dyspnea, fatigue, angina, 
dizziness, or syncope, or the need for continuous medication 
or a pacemaker.  38 C.F.R. § 4.104, Diagnostic Codes 7005, 
7015 (2000).

Treatment records reflect the presence of angina, 
hypertension, and arteriosclerotic heart disease.  Service 
connection is not in effect for any of these disabilities.  

The veteran underwent a VA examination in December 1997.  
During that examination, the veteran complained of anginal 
pains triggered after walking more than three blocks and by 
lifting anything over 50 pounds.  Cardiac examination 
revealed regular rate and rhythm without murmurs, gallops or 
thrills.  However, an EKG revealed voltage criteria present 
for left ventricular hypertrophy and normal sinus rhythm with 
a first degree AV block and ventricular rate of 68.  The 
lungs were hyper-inflated but clear and the heart was normal 
in size.  Diagnoses included stable hypertension, controlled 
with medications, mild myocardial infarction in 1954, first 
degree AV block on EKG, secondary to the myocardial 
infarction, probably asymptomatic, and chronic pulmonary 
obstructive disease.  A report of a second examination, dated 
one day later in December 1997, notes a history of angina 
with heavy lifting, and includes in the diagnoses 
asymptomatic first degree AV block on EKG.  A stress test was 
not performed or recommended. 

In November 1998, a medical consultant reviewed the file in 
response to a request from the RO.  The reviewing physician 
observed that, during a VA examination in September 1996, an 
examiner noted a history of aortic valve replacement, but 
that there was no documentation otherwise in the record of 
valve replacement.  The reviewing physician also observed 
that the veteran had hypertension and exertional angina of 
uncertain duration, that a first degree AV block was first 
diagnosed in July 1946, and that there was no basis to relate 
the veteran's long standing EKG finding of first degree AV 
block with the reported surgical replacement of the veteran's 
aortic valve.  

During a hearing in January 1999, the veteran complained of 
chest pain, for which he took Nitroglycerin.  

Following a review of the relevant evidence of record, the 
Board finds that the veteran's service-connected 
auriculoventricular block is asymptomatic and not productive 
of any functional impairment.  Although the veteran 
apparently suffers from exertional chest pain, this has been 
attributed to nonservice-connected angina.  A reviewing 
physician specifically concluded that a history of aortic 
valve replacement was unrelated to the veteran's primary AV 
block.  A September 1996 VA examiner noted a normal EKG; 
there was no indication of symptomatic AV block at that time, 
and the most recent VA compensation examinations in December 
1997 indicate that the veteran's primary AV block was 
apparent only by EKG and was asymptomatic.  The claims file 
does not reflect any medical evidence suggesting that the 
veteran's AV block is responsible for any of his current 
symptomatology, and the veteran has not suggested the 
existence of additional documentation that would so indicate.  

Although the veteran did not undergo an exercise test in 
December 1997, the examiner's conclusion at that time that 
primary AV block was asymptomatic reflects a medical 
determination that an exercise test was unnecessary to render 
that conclusion.  The veteran obviously suffers from a number 
of other non-service connected cardiovascular disorders, the 
effects of which would have to be separated from any effects 
of primary AV block, were the latter disability symptomatic.  
Given the determination that primary AV block is not 
symptomatic, an exercise test would serve no purpose, and 
there is no reasonable likelihood that it would aid in 
substantiating the veteran's claim.  Moreover, as the veteran 
has a history of angina on exertion, or chest pain due to 
nonservice-connected atherosclerotic heart disease (ASHD) 
upon activity, it must be medically determined that a stress 
test is indicated.  Indeed, with such a history, there is an 
obvious potential that a stress test could precipitate 
angina.  It was medically determined in December 1997 that 
the veteran's AV block was asymptomatic, and a stress test 
was not recommended.  An historical review of the  record 
indicates that the veteran's AV block was diagnosed in 1946 
by ECG and has been quiescent for decades.  Under these 
circumstances, a remand for another examination is not 
indicated and a compensable evaluation is not warranted. 

The Board is cognizant of the December 1997 VA examiner's 
observation that the veteran's AV block on ECG is probably 
secondary to a myocardial infarction in 1954.  However, 
pursuant to the RO's request, a medical consultant reviewed 
the record and noted that the veteran's AV block was 
diagnosed in 1946, 8 years before the myocardial infarction.  
As the latter opinion was specifically obtained to address 
the question of whether there is any link between the 
veteran's AV block and his other heart disease, the Board 
finds that it outweighs the earlier notation linking AV block 
and an old heart attack.  It is pertinent to note that there 
is no medical opinion indicating that AV block has caused or 
aggravated any of the veteran's other heart disorders.  
Accordingly, the record does not raise a claim for secondary 
service connection, and the symptoms associated with the 
veteran's nonservice-connected ASHD, to include angina, are 
not for consideration here.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the veteran's claim for a compensable 
rating for auriculoventricular block, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
ORDER

A compensable rating for auriculoventricular block is denied.  



		
	R. F. WILLIAMS
	Veterans Law Judge
	Board of Veterans' Appeals



 
- 7 -


- 1 -


